Teuton, J.
Where a plaintiff was a paying passenger riding in the defendant’s taxicab, which was being operated by the plaintiff’s husband as the defendant’s driver, and the plaintiff was injured due to the driver’s negligence, the plaintiff is not precluded from recovery merely because the defendant’s driver happened to be her husband. Garnto v. Henson, 88 Ga. App. 320 (76 S. E. 2d 636). The court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Sutton, O. J., and Quillian, J., concur.